Citation Nr: 1826487	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 17, 2015, and in excess of 40 percent thereafter for lumbar strain.

2.  Entitlement to an initial compensable rating for chronic sinusitis.

3.  Entitlement to an earlier effective for additional compensation for dependent child, M.

4.  Entitlement to an earlier effective for additional compensation for dependent child, A.

5.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision and a June 2015 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the July 2011 rating decision, the RO granted service connection for lumbar strain, and assigned an initial 10 percent rating, effective October 26, 2010.  Service connection was also granted for chronic sinusitis for which an initial noncompensable rating was assigned, effective October 26, 2010.  In a June 2015 Supplemental Statement of the Case, the RO increased the rating for the Veteran's lumbar strain to 40 percent, effective April 17, 2015.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection, nor has the Veteran withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the June 2015 notification letter, the RO added dependent M. as a school child, effective July 29, 2013 and added dependent A. as a school child, effective July 30, 2013.  Later that month, the Veteran submitted a notice of disagreement, stating that the correct effective dates were August 1, 2011, for dependent M. and July 21, 2012, for dependent A.  In a subsequent letter dated June 30, 2015, the RO notified the Veteran that the effective date for the addition of M. and A. as dependent school children had been changed to August 1, 2012, the date of his qualifying disability rating.  38 U.S.C. § 1115(1)(A) (2012) (providing that a Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child).  The RO further advised the Veteran that this action had satisfied his appeal and that it has been closed.  

Despite the RO's notification to the Veteran that the appeal of this issue had been closed, the record shows that a Statement of the Case regarding the issues of entitlement to earlier effective dates for additional compensation for dependent child M. and dependent child A. was issued in October 2015.  Unfortunately, the Statement of the Case was not properly scanned and/or uploaded to the Veteran's electronic claims file and the Board is therefore unable to discern the subsequent actions taken by the RO, if any.  The Veteran submitted a VA Form 9 in November 2015.  The May 2016 certification of appeal contains no indication of the current effective dates.  Under these circumstances, the Board is unable to proceed with adjudication of these issues and a remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the issuance of the June 2015 Statement of the Case, additional VA medical records reflecting treatment for back pain and sinusitis were associated with the claims file.  A Supplemental Statement of the Case has not been issued and the Veteran has not submitted a waiver of the AOJ's initial consideration of this relevant evidence.  

In an August 2014 VA clinical record, the Veteran reported that his sinuses flared up for 2 weeks.  In a July 2016 VA emergency department record, it was noted that the Veteran presented for emergency treatment for sinusitis.  Such evidence suggests that the condition has increased in severity.  The Veteran was last examined in March 2011, more than 7 years ago.  In light of the foregoing, the Board finds that he should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In conjunction with the Veteran's lumbar strain claim, he was provided VA examinations in March 2011 and April 2015.  At the time of the March 2011 examination, the Veteran reported flare-ups which caused limitation of the motion.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The Veteran again reported flare-ups during the April 2015 VA examination.  The examiner indicated that it was not feasible to provide an opinion regarding additional limitation during flare-ups because the claimant was unable to replicate the estimated limitation at the time of examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33-34 (2017), the Court stated that the examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  This was no accomplished at the time of the Apri 2015 VA examination.  In light of the foregoing, an addendum opinion must be obtained on remand. 

The Veteran asserts that a TDIU is warranted.  In a July 2012 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 2009.  In a June 2015 VA clinical record, the Veteran reported that he did desk work due to pain flare-ups of the lumbar spine.  In a July 2015 private treatment record, the Veteran reported that he had been fired from 6 jobs in the last 2 years.  In a December 2015 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in November 2015.  While the Veteran has indicated that he is currently unemployed, the available evidence suggests that he was employed between July 2012, the date his application for a TDIU was received, and November 2015, his reported date of last employment.  Accordingly, it is necessary to verify the dates of his employment history and the earnings from those periods of employment.  

Finally, as set forth in detail in the Introduction portion of this Remand, because the Board is unable to read the October 2015 Statement of the Case, the actions undertaken by the AOJ with respect to the Veteran's dependency allowances are unclear.  On remand, the AOJ should undertake appropriate action to ensure that a complete copy of the Statement of the Case is uploaded to the Veteran's electronic claims file.


Accordingly, the case is REMANDED for the following action:

1.  Locate the October 2015 Statement of the Case regarding the issues of entitlement to earlier effective dates for additional compensation for dependent child M. and dependent child A. and upload it to the Veteran's electronic file. 

2.  Request that the Veteran complete and return VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and clearly identify periods of unemployability due to his service-connected disabilities throughout the entire period on appeal. 

When the application is completed and returned, verify the nature of the Veteran's employment history, work schedule, and income consistent with the procedures outlined in the M-21 VA Adjudication Procedure Manual.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected sinusitis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should state whether the Veteran's sinusitis is productive of incapacitating episodes, and if so, at what frequency. The examiner should also note whether the sinusitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

In addition to the information requested by the standard DBQ, the examiner should providing findings for any additional limitation of motion (expressed in degrees) for the Veteran's lumbar spine during a flare-up of symptoms, currently and retrospectively.  In doing so, please review the March 2011 and April 2015 VA examination reports, and based on the information therein, provide the requested findings (limitation of motion during flare-ups) for each examination undertaken during the pendency of the appeal, as well as the current examination.  

If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




